Title: To George Washington from Rochambeau, January 1786
From: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de
To: Washington, George



My Dear Général
Paris January the 

I but receive now the letter Which you honoured me With on September the 7th ultimo. I Send at once to Captain Pusignan your answer, and I hope you Will be henceforth got clear from all those troublesome askings.
I am Enchanted of the continuation of your good health, of the calm that you are enjoing in the bosom of your family, and under the Shadow of your Laurels.
The Storms Which threatened us on the account of holland are Entirely dissipated, and the france as yet played, in this occasion, the fine part of moderatrix—The troubles for the succession of Bavaria Shall yet threaten us at the death of the Elector of Bavaria, or at that of the King of Prussia of Whom the health is old and reeling—he is at the head of a formidable confederation to hinder the Exchange to Which the Emperor has not renounced When the circumstances will permit it to him.
our Neighbours the English retrieve their finances, the young Pitt gets every day a great majority, and a great confidence in his nation by a good and Wise administration and oeconomy—the against part has lost one of its chief members by the nommination of M. Eden in the Station of commissary to make a treaty of commerce With the france, and they believe that the settlement of ireland will be consolidated this Winter.
I have seen Cornwallis last summer at Calais, he Was Sent by the King of England to Wait on the Duc of york, his son, to the instructive camps of the King of prussia. I gave him a supper in little committee: he Was Very polite, but, as you may believe, I could not drink With him your health in ⟨turn.⟩ The English treat us very politely but I think in the bosome of their hearts they do not love us more than they do they americans. I have many invitations from them to go to London, but I am not hurry to profit of it, and I lake better to See them on my hearths than

to go and See them on theirs own. they pretend, by their public papers, that they Wait only for the Construction of Some new forts upon their Limits to deliver up to you those Which they have on yours. it is a pretence that you Can better than any body judge of the value.
I am very glad that the respectable and old Docteur franklin has received in his Country the honour that they owe to his Services.
I beg of you, my Dear Général, to present my respects and give my best Compliments to Mad. Washington and to all your family, and be Well persuaded of my Eternal attachment and of the respect With Which I have the honour to be My Dear Géneral Your most obedient and Very humble servent,

le comte de Rochambeau

